UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4048


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RASHAAD ALMADD COX,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cr-00528-CCE-1)


Submitted: January 10, 2022                                       Decided: February 8, 2022


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


ON BRIEF: Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North
Carolina, for Appellant. JoAnna Gibson McFadden, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rashaad Cox pleaded guilty to possession with intent to distribute oxycodone, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and possessing a firearm as a felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court sentenced Cox to 115

months’ imprisonment. On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning whether the district court fully complied with Fed. R. Crim. P. 11 in

accepting Cox’s guilty plea and whether the sentence is procedurally and substantively

reasonable. Cox has filed a pro se supplemental brief contending that trial counsel rendered

ineffective assistance and that the district court erred in calculating his criminal history

category. The Government has moved to dismiss the appeal pursuant to the appellate

waiver in Cox’s plea agreement. For the reasons that follow, we affirm in part and dismiss

in part.

       We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

the totality of the circumstances, including the experience and conduct of the defendant,

his educational background, and his knowledge of the plea agreement and its terms.”

United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotations marks

omitted). Generally, “if a district court questions a defendant regarding the waiver of

appellate rights during the Rule 11 colloquy and the record indicates that the defendant

                                             2
understood the full significance of the waiver, the waiver is valid.” Id. (internal quotation

marks omitted).

       Before accepting a guilty plea, the district court must conduct a plea colloquy in

which it informs the defendant of, and determines the defendant understands, the rights he

is relinquishing by pleading guilty, the charges to which he is pleading, and the maximum

and mandatory minimum penalties he faces. Fed. R. Crim. P. 11(b)(1). The court must

also ensure that the plea is voluntary and not the result of any threats, force, or promises

not contained in the plea agreement, Fed. R. Crim. P. 11(b)(2), and that there is a factual

basis for the plea, Fed. R. Crim. P. 11(b)(3). Because Cox did not seek to withdraw his

guilty plea, we review the adequacy of the Rule 11 hearing for plain error. United States

v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). “Under the plain error standard, [we] will

correct an unpreserved error if (1) an error was made; (2) the error is plain; (3) the error

affects substantial rights; and (4) the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th Cir.

2018) (internal quotation marks omitted).

       We have thoroughly reviewed the record and conclude that the district court fully

complied with the requirements of Rule 11, and ensured that Cox was competent to plead

guilty and was pleading guilty knowingly and voluntarily. Moreover, our review of the

record confirms that Cox knowingly and voluntarily waived his right to appeal his

convictions and sentence, with limited exceptions not applicable here. We therefore

conclude that the waiver is valid and enforceable and that the sentencing issues counsel

and Cox raise on appeal fall squarely within the scope of the waiver.

                                                3
       In his pro se supplemental brief, Cox also seeks to raise a claim of ineffective

assistance of counsel. However, the record does not conclusively show that trial counsel

was ineffective. See United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008) (holding

that “[i]neffective assistance claims are generally not cognizable on direct appeal . . . unless

it conclusively appears from the record that defense counsel did not provide effective

representation” (internal quotation marks omitted)). Thus, this claim should be raised, if

at all, in a motion under 28 U.S.C. § 2255.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious issues outside the scope of Cox’s valid appellate waiver.

We therefore grant the Government’s motion to dismiss in part and dismiss the appeal as

to all issues within the scope of the waiver. We affirm as to any issue outside the scope of

the waiver. This court requires that counsel inform Cox, in writing, of the right to petition

the Supreme Court of the United States for further review. If Cox requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Cox.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       AFFIRMED IN PART,
                                                                       DISMISSED IN PART




                                               4